Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3, 5-11 and 13-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer filed on 1/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,655,820 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The applicants are amending claim 1 to include subject matter recited in allowable claim 4 and intervening claim 2, and amending claim 11 to include subject matter recited in allowable claim 12. Further, Applicants are presenting new claim 21, which recites subject matter of previously presented claim 1 and the subject matter of allowable claim 5, new claim 30, which recites subject matter of previously presented claim 1 and the subject matter of allowable claim 6, and new claim 35, which recites subject matter of previously presented claim 11 and the subject matter of allowable claim 14. 
Dependent claims 3 and 5-10 depend from amended claim 1, dependent claims 13-20 depend from amended claim 11, dependent claims 22-29 depend from new claim 21, dependent claims 31-34 depend from new claim 30, and dependent claims 36-43 depend from new claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875